                                             ORDER

       This matter is before the court upon the motion [19] of the defendants to stay this case

pending the resolution of a related criminal proceeding in the state courts. This court, having

considered the motion and been advised that it is unopposed, finds that it is well taken and

should be granted.

       IT IS THEREFORE ORDERED that all proceedings in the above-captioned cause of

action are hereby STAYED until the earlier of a resolution of the criminal matter or April 30, 2020.

Upon the first of these events to occur, the parties shall contact the court within five (5) days to

request a status conference.

       SO ORDERED, this the 18th day of November, 2019.


                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE
